DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-  is/are rejected under pre-AIA  35 U.S.C. 102(a1) as being anticipated by Remsen 397470.
Remsen discloses the claimed invention as recited in the claims as shown below:


1. (Currently Amended) A portable work holding device mountable to a vehicle hitch and alternatively to a support surface, the device comprising:

a first jaw B piece having a first connection member;

a second jaw piece C;

a spindle N1 movably connecting the first jaw piece to the second jaw piece; and

a plate assembly A securable to a support surface, wherein the first connection member is configured for mounting in a vehicle hitch and alternately for mounting in the [[a]] plate assembly when the plate assembly is secured on [[a]] the support surface, the plate assembly being separate from the vehicle hitch.

    PNG
    media_image1.png
    11
    4
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    11
    4
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    660
    808
    media_image2.png
    Greyscale


See A and Fig.1

4. (Original) The portable work holding device of Claim 3, wherein the plate assembly further comprises one or more brackets coupled to a corresponding wall of the plurality of walls of the member, the one or more brackets (  N3 &N4 which is first and second sides) each define one or more apertures to facilitate coupling the work holding device to a support surface.

5. (New) The portable work holding device of Claim 4, wherein each of the one or more brackets have at least a portion that extends in a direction away from the passage defined by the plurality of walls. (  N3 &N4 which is first and second sides)

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
New allowable subject matter has been provided as well as new rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499. The examiner can normally be reached M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEE D. WILSON
Examiner
Art Unit 3723



LDw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        February 3, 2022